Citation Nr: 0203979
Decision Date: 04/15/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-15 913A	)	DATE APR 15, 2002
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals March 1983 decision which denied entitlement to an evaluation in excess of 20 percent for a herniated disc, L5-S1, with compression to S1 nerve root of the left lower extremity.

2.  Whether there was CUE in the Board of Veterans Appeals March 1983 decision which denied entitlement to an effective date prior to January 29, 1981, for the assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity.  
 
(The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine, with congenital blocked vertebra at C2-3, and other issues on which the veteran has initiated but not completed an appeal will be addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on motion by the moving party alleging CUE in a March 11, 1983, Board decision.

By a decision of February 6, 2001, the Board denied the moving partys motion.  The moving party appealed the Boards decision to the United States Court of Appeals for Veterans Claims, which, upon a motion by the moving party-appellant, vacated the Boards decision and remanded the matter to the Board for readjudication, to include consideration of the applicability of the Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  In March 1983, the Board issued a decision which denied entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, and denied entitlement to an effective date prior to January 29, 1981 for the assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity.  

2.  The Boards decision of March 1983 denying entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.

3.  The Boards decision of March 1983 denying entitlement to an effective date prior to January 29, 1981 for the assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, was in error in determining the date on which it was ascertainable that the veteran was entitled to a compensable evaluation for a lumbar disc disability.

4.  Entitlement to a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, arose on December 1, 1980.  


CONCLUSIONS OF LAW

1.  The Boards March 1983 decision denying entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity did not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).

2.  The Boards March 1983 decision denying entitlement to an effective prior to January 29, 1981 for the assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, contained CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400-20.1411 (2001).

3.  The criteria for an effective date of December 1, 1980, for assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, are met.  38 C.F.R. § 3.400(o)(2) (2001).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The veterans service medical records reflect that upon enlistment examination dated in January 1974, the veterans systems were clinically evaluated as normal, with the exception of pes planus.  Clinical records dated in 1974 reflect complaints 
of urinary frequency, bilateral knee pain, and facial irritation from shaving.  A September 1974 clinical record noted muscle strain of the left lower back with full range of motion.  A March 1975 clinical record reflects a complaint of back pain since September 1974.  It was noted that physical examination showed full range of motion and no apparent symptoms.  It was also noted that the veteran described low back pain radiating to the left flank.  An assessment of low back pain was noted in a subsequent clinical record dated in March 1975.  An April 1975 radiology report of the lumbosacral spine reflects a normal examination and noted that disc spaces L4-L5 and L5-S1 could not be evaluated.  Clinical records dated in July 1975 reflect complaints of chronic low back pain and some pain in the medial left thigh from the groin to the knee.  It was noted there was no sciatic or radicular symptomatology.  It was also noted there was no evidence of lumbar disc disease.  Questionable chronic prostatitis was noted.  Impressions of chronic low back pain were noted in clinical records dated in April and May 1976.  Clinical records also reflect treatment and complaints relevant to pseudofolliculitis barbae, a sore throat, burning on urination, and prostatitis.  

Upon VA medical examination dated in June 1977, the veteran complained of low back pain and pain radiating to the upper left shoulder and left knee.  The examiner noted full range of motion of the back, non-tender vertebrae, a normal left shoulder, and a normal left knee.  A diagnosis of low back pain, normal examination was noted.  A radiological report of the lumbosacral spine reflects an impression of a minor anomaly of the last lumbar segment and narrowed L4-L5 interspace.  

In a July 1977 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) granted entitlement to service connection for low back pain, evaluated as 10 percent disabling, effective from January 22, 1977.  

A July 1977 VA medical certification and history report reflects the veteran complained of low back pain radiating down the left leg and thigh.  Physical examination revealed full range of motion of the back, no spasm, and no apparent 
pain.  Sciatic stretch was noted as negative.  The record reflects that no diagnosis was established; the veteran was examined for low back pain.  

Upon VA examination dated in June 1978, the veteran complained of back pain, mostly in the left hip, left knee pain, and left shoulder and elbow pain.  Physical examination revealed no muscular spasm, atrophy, or weakness of the paravertebral muscles.  There was complete and normal range of motion of the back in all directions.  Straight leg raising was negative.  There was no muscular atrophy or weakness in the lower extremities.  Neurological examination of the lower extremities was entirely negative.  There was no loss of sensation to pinprick in either lower extremity.  A diagnosis of lumbosacral spine: no residuals of disease or injury found on physical examination or x-ray examination at that time, was noted.  

In an August 1978 rating decision, the RO reduced the evaluation assigned for service-connected low back pain from 10 percent to noncompensable.  

In an October 1979 decision, the Board denied entitlement to a compensable evaluation for a low back disorder. 

Upon VA medical examination dated in December 1980, the veteran complained of low back pain since 1974 as well as pain in the hip and leg since 1976.  The veteran also complained of neck and shoulder pain on the left side.  Physical examination revealed no muscular spasm, atrophy, or weakness of the paravertebral muscles.  There was complete normal range of motion of the back in all directions.  Straight leg raising was noted as negative bilaterally.  Neurological examination of the lower extremities was entirely negative.  There was no loss of sensation to pinprick in either lower extremity.  It was noted that x-ray examination of the lumbosacral spine revealed L4-L5 degenerative disc disease with minimal reversed spondylolisthesis.  A diagnosis of back and lumbosacral spine minimal reversed spondylolisthesis, L4 on L5, first degree, congenital or developmental, was noted.  

A December 1, 1980, VA clinical record reflects a notation of a chronic recurrent low back problem.  A January 29, 1981 VA clinical record reflects a notation of chronic low back and left sciatic pain and muscle spasm.  In February 1981, the veteran complained of anxiety and depression secondary to back pain.  An assessment of chronic sciatic pain was noted.  It was also noted that the veteran had not learned to deal with that pain in an effective manner.  An impression of chronic lumbosacral strain was also noted in a February 1981 VA orthopedic clinical record.  A December 1981 clinical record notes the veteran complained of chronic low back and left sciatic pain.  A diagnosis of chronic mechanical back problem with sciatica was noted.  

In a March 1982 decision, the Board remanded the issue of entitlement to a compensable evaluation for low back strain to the RO.  

A March 1982 VA clinical record reflects a complaint of chronic back pain.  The veteran was treated with medication.  

Upon VA medical examination dated in May 1982, the veteran complained of low back pain radiating down the left lower extremity.  The examiner opined that the history, clinical findings and review of the claims folder and medical records was consistent with the diagnosis of chronic lumbar herniated disc, which extended back into active service.  The examiner also noted that the current examination was compatible with an L5-S1 disc with a compression of the S1 root, causing sensory disturbance in the lateral aspect of the left foot.  

In a June 1982 rating decision, the RO determined, in pertinent part, that a 20 percent evaluation was warranted for a lumbar herniated disc, L5-S1, with compression to the S1 nerve root, left lower extremity, formerly evaluated as low back strain, effective from January 29, 1981.  

In a March 1983 decision, the Board denied entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity and denied entitlement to an effective date prior to January 29, 1981 for the assignment of a compensable evaluation for service-
connected herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity.  
Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Boards Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 (2001), relates to what constitutes CUE and what does not.  It provides as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General:  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  (2) Special Rule for Board decisions issued on or after July 21, 1992:  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Boards adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  

(d) Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis:  A new medical diagnosis that corrects an earlier diagnosis considered in a Board decision.  (2) Duty to assist: The Secretarys failure to fulfill the duty to assist.  (3) Evaluation of evidence:  A disagreement as to how the facts were weighed or evaluated.  

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final provisions of the regulations pertaining to the adjudication of motions for revision or reversal of prior Board decisions on the grounds of CUE, the definition of CUE was based on prior rulings of the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, the Court).  More specifically, it was observed that Congress intended that VA adopt the Courts interpretation of the term CUE.  Indeed, as was discussed in the notice of proposed rulemaking, 63 Fed. Reg. 27534 (1998), the sponsor of the bill that became the law specifically noted that the bill would not alter the standard for evaluation of claims of CUE.  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Therefore, the Board is permitted to seek guidance as to the existence of CUE in prior Board decisions based on years of prior Court decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist: (1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts.  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313.  It must always be remembered that CUE is a very specific kind of error.  Fugo, 6 Vet. App. at 43.  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The law and regulations applicable at the time of the March 1983 Board decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity with separate diagnostic codes identifying the various disabilities.  See 38 C.F.R. Part 4 (1982).   The veterans service-connected herniated lumbar disorder was evaluated by the Board pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1982), which provided that a 20 percent evaluation was warranted for moderate conditions with recurring attacks.  A 40 percent evaluation was warranted for a severe condition, recurring attacks, with intermittent relief.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief, warranted a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1982).  

In regard to the issue of entitlement to an earlier effective date, the applicable regulation provided that an evaluation and award of disability compensation based on a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (1982).  

In this case, the record fails to provide a basis on which to conclude that the March 1983 Board decision was clearly erroneous on the increased evaluation issue.  The March 1983 Board decision noted the veterans service medical history and subsequent medical history in detail and concluded that an evaluation in excess of 20 percent was not warranted.  The record does not reflect a failure on the part of the Board to consider evidence then of record, nor does it reflect an incorrect application of the applicable law and regulations.  The veteran has alleged that the Board ignored medical evidence and that doubt was in his favor.  The contentions of the veteran, at best, amount to a disagreement with the outcome of the March 1983 decision.  An argument that the Board should have weighed or evaluated the evidence differently can not form the basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3).  Thus, in regard to the Boards March 1983 decision denying entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, a review of the record reflects no error in the Boards adjudication of the veterans appeal which, had it not been made, would have manifestly changed the outcome when it was made.  

In regard to the issue of entitlement to an earlier effective date, in an October 1979 decision, the Board denied entitlement to a compensable evaluation for a low back disorder.  In December 1980, a VA examination report noted a diagnosis of back and lumbosacral spine minimal reversed spondylolisthesis, L4 on L5, first degree, congenital or developmental and was thus essentially negative for a service-connectable back disorder.  As noted above, a VA clinical record dated January 29, 1981, noted chronic low back and left sciatic pain.  In the March 1983 decision, the Board determined that an earlier effective date prior to January 29, 1981, for the assignment of a compensable evaluation for the veterans service-connected back disability was not warranted on the basis that January 29, 1981, was the earliest date on which it was ascertainable that an increase in disability had occurred.  However, as pointed out by the veterans representative, a VA clinical record dated December 1, 1980, noted that, Pt. has chronic recurrent low back problem [and] has been taking Robaxin [and] Tylenol #3.  He is service connected for this [and] wants refill which he takes on PRN basis.  Refill Robaxin [and] Tylenol #3.   The representative is quite correct in that the two findings are essentially identical, and no sound reason existed to chose the later.  The Board now finds that the VA clinical record of December 1, 1980, made it ascertainable that an increase in disability warranting a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, had occurred as of that date and it was error for the Board not to so find at the time of the Boards March 1983 decision.  Because the error was undebatable and manifestly changed the outcome of the Boards decision on the earlier effective date issue, the error was clear and unmistakable.  The Board concludes that the prior Board decision of March 1983 involved CUE to the extent that it did not grant an effective date of December 1, 1980, for a compensable evaluation for the lumbar disc disability.     

In conclusion, upon review of the record, the Board finds no basis upon which to conclude that the March 1983 Board decision was clearly erroneous on the increased rating issue.  The veteran contends that the Board ignored medical evidence on that issue and that reasonable doubt was in his favor.  A review of the March 1983 Board decision and the record does not support the veterans contention that evidence was ignored.  The record also fails to indicate that applicable law and regulations were ignored or incorrectly applied with regard to the increased rating issue.  As previously noted, an argument that the Board should have weighed or evaluated the evidence differently cannot form the basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3).  

The Board notes that, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became law.  The VCAA generally applies to all pending claims for VA benefits and provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimants claim for a benefit under a law administered by VA.  The Court, however, has held that the VCAAs duties to assist and notify are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  Accordingly, the argument that further development needs to be accomplished before disposition by the Board fails as a matter of law.


ORDER

The motion for revision of the March 11, 1983, Board decision denying entitlement to an evaluation in excess of 20 percent for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, on the grounds of CUE is denied.  

The motion for revision of the March 11, 1983, Board decision denying entitlement to an effective prior to January 29, 1981 for the assignment of a compensable evaluation for a herniated lumbar disc, L5-S1, with compression to the S1 nerve root of the left lower extremity, on the grounds of CUE is granted, and entitlement to a 20 percent rating as of December 1, 1980 is also granted, subject to governing regulations concerning the payment of monetary awards.  



		
                                                  John E. Ormond, Jr.	
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? In the section entitled Appeal to the United States Court of Appeals for Veterans Claims, you are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, you no longer need to have filed a notice of disagreement  that led to the decision the Board has just reviewed for CUE  on or after November 18, 1988 as a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

   
